Citation Nr: 0934790	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on August 3, 2004, at a non-VA 
hospital.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to July 1969.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a decision of August 2004 by the Department of 
Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.  
A hearing was held before a Veterans Law Judge in February 
2006.  The Board remanded the case for additional development 
of evidence in January 2007.  The case has now been returned 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before a Member of the Board at a 
hearing held at the RO in February 2006.  Unfortunately, that 
Board Member has since retired.  The Board wrote to the 
Veteran to inquire as to whether he desired another hearing 
by a Veterans Law Judge.  The Veteran responded in August 
2009 by stating that he wanted to attend a hearing before a 
Veterans Law Judge from the Board at the RO.  

This hearing must be scheduled at the RO level before 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the Veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




